Citation Nr: 0123895	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-16 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  The veteran also had active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) at various 
times from June 1980 to February 1996.  

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the claim of 
entitlement to service connection for diabetes mellitus.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim.

The veteran requested and received a hearing before an RO 
hearing officer and a videoconference hearing before the 
undersigned member of the Board.  In March 2001, the 
veteran's representative requested that another hearing be 
scheduled.  Although the Board scheduled a hearing for July 
2001, the veteran later withdrew the request and has not 
requested that the hearing be rescheduled.  

The Board remanded this claim in July 2000.  


REMAND

There has been a significant change in the law since the July 
2000 remand.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92.

The Board notes that disease incurred in or aggravated during 
ACDUTRA may be the basis for service connection.  See 
38 U.S.C.A. §§ 101(21-24), 106, 1110, 1131 (West 1991).

As noted in a July 2000 REMAND, the medical evidence reflects 
that diabetes mellitus was first diagnosed in March 1993.  
Although the veteran may have served on INACTDUTRA in March 
1993, INACDUTRA cannot be the basis for service connection 
for disability due to disease.  38 U.S.C.A. § 101(23). 

The veteran amended his service connection claim to one of 
service connection for diabetes mellitus due to aggravation 
during a period of ACDUTRA.  He reported treatment for 
diabetes mellitus at the Fort Drum Clinic during the period 
of ACDUTRA in question.  He specified that ACDUTRA in July 
1993 aggravated his diabetes mellitus.  Lay witnesses 
corroborated those dates.  Later, he submitted a 
recommendation for a medal earned during June 1993 and felt 
that this more accurately reflected the date of the ACDUTRA 
in question.  

In July 2000, the Board remanded the case for a search for 
any relevant medical record from Fort Drum, New York, during 
the period in question.  The RO attempted, without success, 
to locate any such record.  The Board also requested that the 
RO verify dates if ACDUTRA.  The RO attempted to verify 
ACTDUTRA dates through the Pennsylvania Army National Guard 
(PAARNG); however, according to a response dated July 31, 
2000, from the PAARNG's Fort Indiantown Gap Military 
Personnel Support Branch, that search also yielded negative 
results.  The PAARNG did, however, supply an address for 
obtaining military pay records.  According to PAARNG, 
military pay records are maintained at USAEREC, 8899 East 
56th Street, Indianapolis, Indiana 46249-5301.  The Board 
notes that no attempt has been made to obtain pay records 
from that source.  

On November 27, 2000, a VA examiner noted a review of the 
veteran's "chart and electronic records" and opined, "The 
onset of the patient's diabetes began in 1993 while in the 
service.  If any further questions, please feel free to 
contact me at the Huntington VA Medical Center."  

According to 38 U.S.C. § 5103(a) (effective November 9, 
2000), "Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant."  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3a, 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

According to 38 U.S.C. § 5103A (effective November 9, 2000), 
"The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3a, 114 Stat. 2096, 2097-98 (2000) (to 
be codified as amended at 38 U.S.C. § 5103A).

Because previous efforts to verify the dates of ACDUTRA 
through PAARNG have failed, the Board hereby notifies the 
veteran that his pay records will be necessary to 
substantiate the claim.  VA will attempt to obtain these pay 
records on behalf of the veteran, however, it is the 
veteran's responsibility to obtain them if VA's effort fails.

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(d).  Therefore, if, the veteran's ACDUTRA can be 
verified through pay records, a medical opinion will be 
necessary prior to adjudication of this claim.

In an effort to assist the RO, the Board has identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, the RO should also ensure that all 
appropriate development is undertaken.  The RO should attempt 
to verify the veteran's claimed ACDUTRA in June or July 1993 
by obtaining any relevant pay records for that period from 
USAEREC, 8899 East 56th Street, Indianapolis, Indiana 46249-
5301.  

If, and only if, the veteran's ACDUTRA can be verified 
through pay or other records obtained, then the claims file 
should be forwarded to the VA examiner who rendered the 
November 27, 2000 opinion for an addendum addressing whether 
diabetes mellitus increased in severity due to aggravation 
during a period of ACDUTRA.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The veteran should 
be notified that pay records will be 
necessary to substantiate his claim of 
ACDUTRA in June or July 1993, that VA 
will attempt to obtain those records, and 
that the veteran should also attempt to 
obtain them if necessary.  

2.  The RO should attempt to locate any 
leave and earning statement or other 
military pay record for the period in 
question (June and July 1993) to ascertain 
whether the veteran performed ACDUTRA 
during that period.  If the results of 
that search are negative, that fact should 
be clearly indicated in the claims file.  
If, and only if, ACDUTRA during June or 
July 1993 is verified through official 
records, should a further medical opinion 
be obtained.  

3.  If a medical opinion is warranted, 
the claims file should be returned to the 
VA examiner who offered the November 2000 
medical opinion.  If that examiner is not 
available, a suitable substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review.  

4.  If warranted above, the examiner is 
asked to review the claims file and note 
that review in the report.  The examiner 
is asked to answer the following 
questions:

a). Is it at least as likely as not that 
diabetes mellitus increased in disability, 
that is, did it become more disabling, 
during the period of ACDUTRA in question.  

b). If the answer above is "yes" then is 
the increase in disability due to the 
natural progress of the disease? 

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  The veteran may be reexamined 
for this purpose if necessary.  

5.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

6.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review the issue of service-connection 
for diabetes mellitus.  

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





